Case 3:16-cv-05688-RBL Document 68-1 Filed 03/04/19 Page 1 of 3




                       EXHIBIT A
                 Case 3:16-cv-05688-RBL Document 68-1 Filed 03/04/19 Page 2 of 3


chtousi@ipllfirm.com

From:                             Ben Hodges <ben.hodges@foster.com>
Sent:                             Wednesday, November 28, 2018 5:29 PM
To:                               'Andrew C. Aitken'; Kevin Ormiston
Cc:                               Cameron Tousi
Subject:                          RE:


Andrew,

Thank you for the effort, but this is also unacceptable and in fact worse. This version you’ve now made the prosecution
bar completely one-sided where it only applies to Plaintiff’s counsel and not Defendants’ at all. Further, while the
shortening of the years is appreciated, the fact remains any bar is unacceptable. Ninebot’s counsel for years has had
access to the source code that runs Mr. Chen’s products without any sort of prosecution bar. Further, I’ve explained
before, it is also simply unnecessary because there are not continuation applications pending or available for the patents
in the case. All this does is add an unnecessary layer of complication to something that should not be an issue.

Further, as I already provided the proof, after being asked and told that it was what was needed to get through this
impasse, that prosecution bars are not the norm for this district or our firm (regardless of what side we are on) I’m
surprised this is still an issue. We’ve been amenable to every other suggestion or edit proposed, but as I’ve said now for
10 months a prosecution bar is unacceptable.

Thanks.

Ben



Ben Hodges
ATTORNEY
Foster Pepper PLLC
Tel: 206.447.6282
ben.hodges@foster.com
From: Andrew C. Aitken [mailto:acaitken@ipllfirm.com]
Sent: Tuesday, November 27, 2018 7:55 AM
To: Ben Hodges; Kevin Ormiston
Cc: Cameron Tousi
Subject:

Dear Ben and Kevin:

Cameron has been away from the office and has asked me to try to resolve the impasses on the protective order.

Please see the marked up version that I understand, inter alia, reduces the time prosection bar provision as
compared to previous versions.

Let me know if this will resolve the outstanding issues. Feel free to contact me if you would like to discuss the
matter.

Very truly yours,


                                                             1
                    Case 3:16-cv-05688-RBL Document 68-1 Filed 03/04/19 Page 3 of 3
Andy Aitken

--



Andrew C. Aitken, Esq.
Sr. Counsel
IP Law Leaders PLLC

E      acaitken@ipllfirm.com
Tel       +1 202 248 5410
Fax    +1 202 318 4538
Web www.iplawleaders.com
DC Metro Area    6701 Democracy Blvd., Ste. 555, Bethesda, MD 20817
Washington, DC 1701 Pennsylvania Avenue, NW, Ste. 300, Washington, DC 20006
Silicon Valley    4 Embarcadero Center, Ste. 1400, San Francisco, CA 94111

PRIVILEGED AND CONFIDENTIAL
PLEASE NOTE: This e-mail message and any attached files are confidential and are intended solely for the use of the addressee(s) named
above. This communication may contain material protected by attorney-client, work product, or other privileges. If you are not the intended
recipient or person responsible for delivering this confidential communication to the intended recipient, you have received this communication
in error, and any review, use, dissemination, forwarding, printing, copying, or other distribution of this e-mail message and any attached files
is strictly prohibited. Our firm reserves the right to monitor any communication that is created, received, or sent on its network. If you have
received this confidential communication in error, please notify the sender immediately by reply e-mail message and permanently delete the
original message. Thank you.
Please consider the environment before printing this email.




                                                                       2
